PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Andre et al.
Application No. 16/677,647
Filed: 7 Nov 2019
For: DETERMINING AN AVAILABILITY SCORE BASED ON AVAILABLE RESOURCES AT A FIRST SERVER TO DETERMINE WHETHER TO DIRECT PROCESSING FROM… 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO WITHDRAW RECORDED TERMINAL DISCLAIMER UNDER 37 CFR 1.182”, filed May 22, 2021, requesting withdrawal of the terminal disclaimer, filed May 19, 2021, over U.S. Patent Nos. 9,411,698; 9,703,619; 10,528,441; and 9,946,618. 

The petition is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. 704.

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. The issue on petition to withdraw a recorded terminal disclaimer is whether or not the recorded terminal disclaimer is applicable to one or more claims.

The petition is dismissed for two reasons. 

First, the May 19, 2021 terminal disclaimer is over a number of prior patents. Terminal disclaimers are not severable. It is not possible to partially withdraw a terminal disclaimer. 

Second, even if the terminal disclaimer were only over U.S. Patent No. 9,703,619, the terminal disclaimer remains applicable to at least one claim.  Examiner McCarthy has determined there is double patenting issue between at least pending claim 26 of the application under examination and claim 8 of U.S. Patent No. 9,703,619. Thus, the examiner has concluded withdraw of the terminal disclaimer, even if it were only over U.S. Patent No. 9,703,619, is not appropriate. If petitioner has any further questions about applicability of the recorded terminal disclaimer to the claims, they should be directed to Examiner McCarthy.  

If at a time prior to issuance, it is determined that the terminal disclaimer no longer applies to at least one claim of record, petitioner is not precluded from filing a request for reconsideration.  However, to be effective any such request must be made and acted on prior to issuance of the patent.

The Office acknowledges receipt of the required $420 large entity Rule 182 petition fee.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET